Citation Nr: 1419047	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-02 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than depression, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In February 2012, the Veteran testified before the undersigned at a Board hearing held at the RO.  A transcript of the hearing is of record and has been reviewed.  

A clarification of the issue on appeal is necessary.  In a September 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for major depressive disorder.  The Veteran was notified of that decision and failed to express disagreement or otherwise initiate an appeal.  As such, that decision is final.  38 U.S.C.A. § 7105 (West 2012); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103 (2013).

The Veteran filed a claim requesting service connection for post-traumatic stress disorder (PTSD) in November 2009.  The Board observes that the RO developed the Veteran's PTSD claim as an original claim for service connection rather than a claim to reopen his previously-denied service connection claim for depression.  Indeed, the Veteran's November 2009 statement does not mention depression or his previously-denied claim for such.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of this decision and the RO's treatment of the Veteran's claim, the Board has expanded the Veteran's claim to include all acquired psychiatric disorders other than depression, to include PTSD.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required for the claim on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2012); 38 C.F.R. § 3.159(c) (2013).

First, the Board finds that additional notice is required to meet VA's duty to notify.  During the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  In some cases, the new regulation significantly changes the criteria for determining whether or not a claimed stressor is considered to have been verified.

In this case, the Veteran has not been advised of the new version of 38 C.F.R. § 3.304(f).  On remand, to ensure complete compliance with due process requirements, the Veteran should be notified of the new version of 38 C.F.R. § 3.304(f).

The Board further notes that entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis which meets the criteria in the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence between current symptomatology and the claimed in-service stressor.  If the claimed stressor is related to combat, service department evidence that the Veteran engaged in combat or that the Veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

According to the Veteran's hearing testimony, his PTSD questionnaire, and his other written submissions, his claimed in-service stressors include: (1) while assigned to "hull repair" in January 1975, he injured his back when he slipped off of a scaffolding; (2) in December 1975, he was told his son had a collapsed lung and was rushed home on emergency leave; (3) he was involved in a motor vehicle accident in which he was thrown from the vehicle in December 1975 while driving back to the naval station; (4) he received death threats from a fellow service-member he suspected was a serial killer. 

Although the RO attempted to have the Joint Services Records Research Center (JSRRC) verify one of these alleged stressors, the claimed in-service stressors apparently were not specific enough for corroboration by the JSRRC.  

On the Veteran's separation report of medical history from April 1976, he noted that he had "depression or excessive worry" in addition to "frequent trouble sleeping" and also "nervous trouble of any sort."  Although his report of medical examination notes that he was psychiatrically "normal", it appears as though the examiner noted that the Veteran's "nervous trouble of any sort" was "mild, situational."  

The Veteran underwent a VA examination for PTSD in October 2010.  The examiner found that the Veteran's PTSD symptoms "are related to his childhood stressors and do not at all appear to be connected to the Veteran's military service."  The examiner further stated that "it is less likely as not that the Veteran's current posttraumatic stress disorder is caused by or aggravated by any military service issue."  Therefore, the question of whether the Veteran's PTSD was pre-existing has been raised by the record.  As the claims file does not include an entrance examination, the Veteran is presumed sound at entry.  Only clear and unmistakable evidence can rebut this presumption.  

Accordingly, the case is REMANDED for the following action:
1.  Copies of all outstanding treatment records, to include VAMC records, and any other records identified by the Veteran, should be obtained and added to the claims file.

2.  Send a letter to the Veteran informing him of the July 2010 revisions to the regulations pertaining to service connection for PTSD under 38 C.F.R. § 3.304(f).  If the Veteran provides additional information on his claimed in-service stressors, provide appropriate development for those stressors.

3.  The Veteran should be scheduled for a VA psychiatric examination with another VA psychiatrist or psychologist to determine the nature and etiology of any psychiatric disorder(s) found.  The entire claims file and a copy of this remand should be made available for review, and such review should be noted in the examination report.  The examiner should note the separation report of medical history on which the Veteran reported that he had "depression or excessive worry."  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the VA examiner is requested to specifically address the following: 

(a) State whether the Veteran has a current diagnosis of PTSD, consistent with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association (DSM-IV).


(b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's PTSD clearly and unmistakably pre-existed his entry into active duty?

(c)  If there is clear and unmistakable evidence that the PTSD pre-existed his active duty, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the PTSD was not aggravated beyond its natural progression during active duty?

(d)  If there is not clear and unmistakable evidence that the PTSD pre-existed his active duty or that it was not aggravated beyond its natural progression during active duty, is it at least as likely as not (a probability of at least 50 percent or more) that his PTSD was incurred during active duty? 

The VA examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"  In forming his/her opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Thereafter, readjudicate the claim for service connection.  If the decision is adverse to the Veteran, issue a supplemental statement of the case to the Veteran and his representative, allow them appropriate time for response, and then, return the claims to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

